Citation Nr: 0111823	
Decision Date: 04/24/01    Archive Date: 05/01/01

DOCKET NO.  00-02 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a previously disallowed claim of entitlement to 
service connection for an anxiety disorder, claimed as a 
nervous condition.

2.  Entitlement to service connection for major depression.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1976 to April 
1979.  

This case comes before the Board of Veterans' Appeals (Board) 
by means of an April 1999 rating decision rendered by the 
Baltimore, Maryland, Regional Office (RO) of the Department 
of Veterans Affairs (VA) wherein service connection for PTSD 
and the veteran's attempt to reopen a claim of service 
connection for major depression or anxiety were denied.  


REMAND

As an initial matter, remand of this case is necessary to 
verify the veteran's periods of active service.  The claims 
folder includes a DD 214 indicating active military service 
from February 1976 to April 1979.  In addition, the veteran 
submitted a Statement in Support Claim in January 1999 
wherein he indicated that he served on active duty with the 
Army Reserves from June 1990 to June 1993.  During this 
period, he states he served on active duty in Southwest Asia 
during the Gulf War.  However, this period of alleged active 
service has not been verified.  The Board is of the opinion 
that efforts should be made to verify all periods of active 
duty.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  The duty to assist requires VA to 
make "reasonable efforts to obtain relevant records 
(including private records)" and to provide a medical 
examination when such examination is necessary to make a 
decision on the claim.  Id. at § 3(a) (to be codified as 
amended at 38 U.S.C. § 5103A).  In support of his claim, the 
veteran submitted a Statement in Support of Claim dated in 
January 1999 wherein he indicated that he had received VA 
medical treatment in April 1995, May 1996, January 1997, and 
February 1997.  However, a complete copy of the veteran's VA 
medical evidence does not appear to be associated with the 
claims folder.  On the contrary, the only VA medical evidence 
presently associated with the claims folder includes 
inpatient treatment for substance abuse in April 1996 and 
August 1996 and outpatient treatment in June 1999.  Where VA 
has constructive and actual knowledge of the availability of 
pertinent reports in the possession of the VA, an attempt to 
obtain those reports must be made.  See Bell v. Derwinski, 2 
Vet. App. 611 (1992) (holding that documents which were not 
actually before the adjudicators but had been generated by VA 
employees or submitted to VA by claimant were, "in 
contemplation of law, before the Secretary and the Board and 
should be included in the record").  As records in the 
possession of the VA are deemed to be constructively of 
record, they must be obtained.  Id.

As stated above, the duty to assist requires providing a 
medical examination when such examination is necessary to 
make a decision on the claim.  VCAA at § 3(a).
The Board is of the opinion that a new VA examination would 
be probative in ascertaining the causation and etiology of 
any current psychiatric disorder.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should attempt to verify, 
through official channels, the veteran's 
periods of military service.  For each 
period of active service, the RO should 
ensure that the veteran's service medical 
records are associated with the claims 
folder.  

3.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his claimed 
psychiatric disorders since June 1999.  
After securing the necessary release, the 
RO should obtain these records.  

In addition, the RO should obtain the 
name of all VA medical facilities that 
have treated the veteran for his claimed 
psychiatric disorders since separation 
from active service.  Thereafter, the RO 
should obtain complete VA treatment 
records referred by the veteran to 
include those facilities referenced in 
the veteran's January 1999 statement.  

The RO should ensure that its efforts to 
obtain the requested records are fully 
documented in the claims folder.  If such 
records do not exist or if further 
efforts to obtain those records would be 
futile, the RO should so indicate in the 
claims folder.

4.  The RO should advise the veteran to 
submit more specific and any verifying 
information that he can regarding the 
stressors he claims to have experienced in 
service.  He should provide as many 
details as possible of the claimed 
stressors such as dates, places, detailed 
descriptions of the events, and any other 
identifying information concerning any 
other individuals involved in the events, 
including their names, ranks, units of 
assignment, or any other identifying 
detail.  He may submit statements from 
fellow service members or others that 
witnessed or knew of the alleged events at 
the time of their occurrence.  

5.  The RO should send what information 
it has about the veteran's active service 
and reported stressors to the USASCRUR to 
see if any information can be provided to 
confirm or verify the occurrence of the 
veteran's claimed stressors.  

6.  Thereafter, the RO should review the 
file and prepare a summary including all 
associated documents and then make a 
specific determination, in accordance 
with the provisions of 38 C.F.R. § 
3.304(f), with respect to whether the 
veteran was exposed to a stressor, or 
stressors, to include involvement in a 
truck accident, in service, and, if so, 
what was the nature of the specific 
stressor or stressors established by the 
record.  In reaching this determination, 
the RO should address any credibility 
questions raised by the record.

7.  After the foregoing development has 
been completed to the extent possible, 
the RO should arrange for the veteran to 
be afforded a VA psychiatric examination 
by an appropriate VA health care provider 
to determine the correct diagnosis of any 
psychiatric disorder present and to 
determine whether the diagnostic criteria 
for PTSD are satisfied.  Prior to the 
examination, the RO must inform the 
veteran, in writing, of all consequences 
of his failure to report for the 
examination in order that she may make an 
informed decision regarding his 
participation in said examination.

With this request, the RO should provide 
the examiner with a list of all stressors 
that have been identified.  If no 
stressors have been identified, the 
examiner should be so informed. 

 Specifically the examiner should provide 
the following information:

a) The examiner should perform a 
thorough review of the appellant's 
claims file and medical history and 
should state in the examination 
report that such review has been 
conducted.

b) The examiner should provide a 
full multiaxial assessment of the 
veteran pursuant to the Diagnostic 
and Statistical Manual, Fourth 
Edition (DSM-IV), of the American 
Psychiatric Association, including 
diagnoses in all five axes, if 
appropriate, and a global assessment 
of functioning.  

c)  If PTSD is found, the examiner 
is requested to express an opinion 
as to whether the diagnosis of PTSD 
is "more likely than not" (i.e., 
the probability is greater than 
50%); "as least as likely as not" 
(i.e., the probability is equal to 
or greater than 50%); or "not as 
least as likely as not" (i.e., the 
probability is less than 50%) 
supportable solely by the 
stressor(s) that have been 
recognized by the RO.  

d)  For each psychiatric disorder, 
other than PTSD, found on 
examination, or otherwise indicated 
in the medical record, the examiner 
should proffer an opinion as to 
whether the disability is "more 
likely than not" (i.e., the 
probability is greater than 50%); 
"as least as likely as not" (i.e., 
the probability is equal to or 
greater than 50%); or "not as least 
as likely as not" (i.e., the 
probability is less than 50%) to 
have had its onset in service or is 
proximately due to or the result of 
the veteran's active military 
service.

e)  The examiner should provide 
complete rationale for all 
conclusions reached.  The report of 
examination should include the 
complete rationale for all opinions 
expressed.  All special studies or 
tests, to include psychological 
testing and evaluation, should be 
accomplished.  

6.  Thereafter, the RO should review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report(s).  If the requested 
examination(s) does not include fully 
detailed descriptions of pathology and all 
test reports, special studies or adequate 
responses to the specific opinions 
requested, the report(s) must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2000);  see also Stegall v. West, 11 Vet. 
App. 268 (1998).

7.  Upon completion of the above, the RO 
should readjudicate the veteran's claims, 
with application of all appropriate laws 
and regulations, and consideration of any 
additional information obtained as a 
result of this remand.  
		
8.  If the decision with respect to the 
claims remains adverse to the veteran, 
either in whole or in part, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable period of time 
within which to respond thereto.

Thereafter, the claim is to be returned to the Board, 
following applicable appellate procedure.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
veteran is advised that if there is additional evidence that 
can be obtained or generated, he should submit that evidence 
to the RO.

The veteran is hereby informed that failure to report for a 
scheduled VA examination, without demonstrated good cause for 
such action, could result in adverse action with regard to 
his claims.  See 38 C.F.R. § 3.655(a) (When a claimant fails 
to report for an examination scheduled in conjunction with an 
original compensation claim, the claim shall be rated based 
on the evidence of record.  When the examination was 
scheduled in conjunction with any other original claim, a 
reopened claim for a benefit which was previously disallowed, 
or a claim for increase, the claim shall be denied).

The purposes of this REMAND are to obtain additional 
information and comply with due process considerations.  No 
inference should be drawn regarding the final disposition of 
these claims as a result of this action.

The Board thanks the RO in advance for its assistance in 
developing the requested evidence and trusts that it will 
attend to that development in an expeditious manner.



		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




